IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 97-41114
                         Conference Calendar



UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,

versus

JUAN ARTURO PARRA-TORRES,
also known as Juan Tapia-Torres,
                                             Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-97-CR-141-1
                       - - - - - - - - - -

                            April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Juan Arturo Parra-Torres appeals his sentence for unlawfully

entering the United States after having been previously deported.

Parra-Torres argues that his sentence was improperly enhanced

pursuant to Title 8 U.S.C. § 1326(b), based upon his prior

commission of an aggravated felony, because the charging

indictment did not mention the prior aggravated felony

conviction.    His argument is foreclosed by the Supreme Court’s

decision in Almendarez-Torres v. United States, ___ U.S. ___,

1998 WL 126904, at *3, *8 (U.S. Mar. 24, 1998).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No.
            -2-

AFFIRMED.